--------------------------------------------------------------------------------

AMENDMENT TO CONSULTING AGREEMENT

THIS AMENDMENT TO CONSULTING AGREEMENT is made as of the 11th day of November,
2010.

BETWEEN:

LAKE VICTORIA MINING COMPANY, INC.,
a company incorporated and existing pursuant to the laws of the
state of Nevada, U.S.A., with a registered office located at 1781
Larkspur Drive, Golden, Colorado 80401

(the “Company”)

AND:

CLIVE HOWARD MATTHEW KING, o
f P.O. Box 35340, Nyali, 80118, Kenya

(the “Consultant”)

WHEREAS:

A.

The Company and the Consultant entered in a Consultant Agreement, with an
effective date of May 1, 2010, (the “Consulting Agreement”) whereby the Company
retained the Consultant to provide services to it in accordance with the terms
of the Consulting Agreement; and

    B.

The Company and the Consultant now wish to the amend the terms of the Consulting
Agreement to increase the compensation payable to the Consultant as well as the
term of the Consulting Agreement.

NOW THEREFORE, for and in consideration of the mutual covenants and provisos
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:

1.

All capitalized terms not specifically defined herein have the meanings ascribed
to them in the Consulting Agreement, as applicable.

    2.

The following is deleted from paragraph 2.1:

   

The Agreement will then automatically (the “Consulting Period”) extend for a 12
month period from the ending date of the Initial Consulting Period unless either
party provides the other party with written notice of its intent not to renew at
least thirty (30) days prior to the expiration of the Initial Consulting Period.
The Agreement shall automatically renew for successive one-year periods unless
either party provides the other party with written notice of its intent not to
renew at least thirty (30) days prior to the expiration of the then current
Consulting Period.


--------------------------------------------------------------------------------

- 2 -

and replaced with the following:

   

The Agreement will then automatically extend for a period of 3 years (the
“Consulting Period”) from the ending date of the Initial Consulting Period.
Thereafter, the Agreement shall automatically renew for successive one-year
periods upon the mutual agreement of the parties.

    3.

Paragraph 4.0 is amended by inserting “or such other medical insurer as may be
designated by the Company from time to time” after “through Strategis
Insurance”.

    4.

Schedule “B” of the Consulting Agreement is amended at paragraph (a) by deleting
the following:

   

Upon the agreement being extended for an additional 12 month period the Company
agrees to pay the Consultant a base compensation of U.S.$20,000 per month. The
amount of the base salary shall be reviewed at the end of each Consulting Period
(12 months) and thereafter and may be adjusted on mutual consent.

   

and replacing with the following:

   

Upon this Agreement being extended for the Consulting Period, the Company agrees
to pay the Consultant a base compensation as follows:

(i)    USD $17,500 per month for the first 12 months; and

(ii)   USD $20,000 per month thereafter unless otherwise mutually agreed by the
parties.

5.

Schedule “B” of the Consulting Agreement is amended at paragraph (b) by deleting
the paragraph and replacing with the following:

   

Stock Options. Contingent upon the Consultant executing this Agreement and as
part of the consideration for the Consultant’s services and being bound by the
obligations set forth herein, the Company will grant the Consultant 300,000
options on November 1, 2011 and a further 300,000 options thereafter on November
1 each and every year that follows during the Consultant’s continuous
consulting. The grant of any and all options is subject to a Stock Option
Agreement as outlined in Exhibit “B1”. The Consultant understands and
acknowledges that any such options cannot be exercised unless and until the
Company’s stockholders have approved an increase to the Company’s authorized
share capital from 100,000,000 to 250,000,000 shares of common stock as
contemplated in the Company’s consent solicitation dated November 5, 2010. The
Consultant understands that the exercise price of subsequent annual options
granted will be established at the grant date.

    6.

Schedule “C” of the Consulting Agreement is amended at paragraph 2. by deleting
the paragraph and replacing with the following:

   

The Company’s medical insurance provider provides coverage only with respect to
the Consultant’s injuries sustained while anywhere in Africa. There is no
coverage for injuries sustained outside of Africa.


--------------------------------------------------------------------------------

- 3 -

7.

Schedule “C” of the Consulting Agreement is amended at paragraph 4. by deleting
“Tanzania” and replacing with “from any place in Africa”.

    8.

From and after the date hereof all references to the “Agreement” in the
Consulting Agreement hereby refer to the Consulting Agreement as amended herein.

    9.

The Consulting Agreement will be deemed to be amended in all manners and
respects in order to give full force and effect to this Amendment Agreement and,
in all other respects, the Consulting Agreement will remain unchanged and in
full force and effect.

    10.

The Recitals to this Amendment Agreement are acknowledged by the parties hereto
to be true and correct and are incorporated into this Amendment Agreement by
this reference.

    11.

This Amendment Agreement may be executed in counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument. An electronic facsimile transmission hereof signed by any
person named below will be sufficient to establish the signature of that person
and to constitute the consent in writing of that person to the matters contained
herein and, notwithstanding the date of execution, shall be deemed to be
executed as of the date set forth herein.

    12.

This Amendment Agreement shall enure to the benefit of and be binding upon the
parties hereto, and as applicable, their respective heirs, executors, personal
representatives, successors and assigns.

IN WITNESS WHEREOF the parties have executed this Amendment Agreement as of the
date first set forth above.

LAKE VICTORIA MINING COMPANY INC.

Per:/s/David Kalenuik
             Name: David Kalenuik
             Title:   President

EXECUTED by CLIVE HOWARD )   MATTHEW KING in the presence of: )     )     )    
)   Signature ) /s/CLIVE HOWARD MATTHEW KING   )  CLIVE HOWARD MATTHEW KING
Print Name )     )   Address )     )     )     )   Occupation    


--------------------------------------------------------------------------------